Per Curiam.
Appellant prayed for an appeal, but did not perfect his appeal under the general statute governing appeals in civil cases. He insists that he complied with the statute (§2978 Burns 1914, Acts 1913 p. 65) governing appeals from decisions growing out of any matters connected with a decedent’s estate. But in an action to contest a will the appeal must be taken under the general statute. It is not a proceeding under the decedent’s act. Morell v. Morell (1901), 157 Ind. 179, 181, 60 N. E. 1092.
The appeal having been heretofore dismissed without an opinion.
The petition for rehearing is overruled.